DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claims 2-3; ”a conductive plate that is connected to the first terminals” and “conductive members” is unclear; whereas the claim does not specify the type of conductivity i.e. electrical or thermal etc for the plate or the members.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (OOTA 2011/0013365).
Regarding Claim 1; OOTA discloses a circuit assembly (as set forth by para. 0007) that includes a plurality of semiconductor elements (whereas a circuit board-40 comprises MOSFET 31-32 which serve as semiconductor devices—para. 0048) that include first terminals and second terminals (as further set forth by para. 0055 whereas atleast two of leads 301-303 constitute terminals for the semiconductor elements 31-32—as further depicted by Fig.’s 2C and 5), the circuit assembly comprising: a substrate portion to which the first terminals and the second terminals are connected (as constituted by circuit board-40-Fig. 15 coupling the terminal leads 301-303—as further depicted by Fig.’s 2C and 5); and through-holes that are formed in the substrate portion for each semiconductor element, pass through the substrate portion in the thickness direction thereof, and allow air to move between two surface sides of the substrate portion (as depicted by Fig. 15-whereas through holes-400 extend through the circuit board-40 releasing heat from 31-32 and atleast constitutes being fluidly coupled with ambient air—as further set forth by para.’s 0098-0100).  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (OOTA 2011/0013365).
Regarding Claim 2; OOTA discloses the circuit assembly according to claim 1, wherein: the circuit assembly further comprising: a conductive plate that is connected to the first terminals of the plurality of semiconductor elements (as constituted by heat releasing plate-304 connected to the first terminal lead-301—para. 0055); and conductive members that are connected to the second terminals of the semiconductor elements, where the number of the conductive members is the same as the number of the plurality of semiconductor elements (as constituted by one conductive member 307 respectively corresponding to each of semiconductor elements 31 and 32), wherein the through-holes are formed in the vicinity of the second terminals (as depicted by Fig. 15--where the through-holes 400 extend below the semiconductor elements 31-32).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a current that is to flow through the second terminals as smaller than a current through the first terminals since it was known in the art that a current at respective gate lead 302 ideally is approximately 0 and 1 amp when the MOS 31 and MOS 32 are turned off and/or energized—para.’s 0057-0058 and 0065 then the respective drain leads 301 constitutes a relatively higher current according to the Mosfet operations and steering wheel control thereof.

Regarding Claim 4; OOTA discloses the electrical junction box, comprising: the circuit assembly according to claim 1; except explicitly disclosing a hollow dissipation portion that covers the plurality of semiconductor elements; and thermally conductive members that are interposed between the semiconductor elements and the hollow dissipation portion.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electronic control unit with a hollow casing as depicted by Fig.’s 1, 18, 20 and/or 25 since it was known in the art, as set forth by para. 0139 that a quantity and location of the heat releasing gels may be changed based on a condition where the electronic control unit is applied so as to set forth heat releasing paths while allowing for an freedom of design.

Regarding Claim 5; OOTA discloses the electrical junction box according to claim 4, further comprising a dissipation fin that is provided on an outer side of the hollow dissipation portion, and acquires and dissipates heat from the hollow dissipation portion (as set forth by Fig. 1—whereas 50 comprises a finned construction on atleast a portion thereof).  
Regarding Claim 6; OOTA discloses the circuit assembly according to claim 4, wherein: the circuit assembly further comprising: a conductive plate that is connected to the first terminals of the plurality of semiconductor elements (as constituted by heat releasing plate-304 connected to the first terminal lead-301—para. 0055); and conductive members that are connected to the second terminals of the semiconductor elements, where the number of the conductive members is the same as the number of the plurality of semiconductor elements (as constituted by one conductive member 307 respectively corresponding to each of semiconductor elements 31 and 32), wherein the through-holes are formed in the vicinity of the second terminals (as depicted by Fig. 15--where the through-holes 400 extend below the semiconductor elements 31-32).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a current that is to flow through the second terminals as smaller than a current through the first terminals since it was known in the art that a current at respective gate lead 302 ideally is approximately 0 and 1 amp when the MOS 31 and MOS 32 are turned off and/or energized—para.’s 0057-0058 and 0065 then the respective drain leads 301 constitutes a relatively higher current according to the Mosfet operations and steering wheel control thereof.


Allowable Subject Matter
7.	Claims 3, 7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3; the circuit assembly according to claim 2, wherein: the conductive plate includes recessed portions in which one end portion of the conductive members is arranged, the resin portion is formed between an edge of the recessed portions and the one end portion of the conductive members, and the through-holes are formed in the resin portion. 
Regarding Claim 7; the electrical junction box according to claim 4, wherein: the conductive plate includes recessed portions in which one end portion of the conductive members is arranged, the resin portion is formed between an edge of the recessed portions and the one end portion of the conductive members, and the through-holes are formed in the resin portion.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US 20200388550 A1
WAKAIKI; Shuji et al.
Fig. 13
US 10251268 B2
Nakamura; Arinobu et al.
Fig. 6
US 10062633 B2
Hiratani; Shungo et al.
Fig. 4


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835